EXECUTIVE CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”) made this 12th day of June, 2016,
by and between Spindle, Inc., a Nevada corporation, (the “Company”) and Michael
J. Schwartz, an individual residing in the State of Colorado ("Executive"). The
Company and Executive may from time to time be referred to as a “Party” and
collectively with the Company, the “Parties”.




WHEREAS, The Company has recently accepted the resignation of its President and
Chief Executive Officer (“CEO”);




WHEREAS, The Company desires to engage a consultant to serve as its CEO until
such time as it has chosen and hired an individual to assume the role of CEO
permanently; and




WHEREAS, Executive has extensive experience in the business of the Company, and
the Company seeks to benefit from the Executive’s expertise by retaining the
Executive to serve as its interim CEO.




NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
representations made herein, the sufficiency of which is hereby acknowledged,
the Parties agree as follows.




1. Services.  The Company hereby engages Executive to serve as its CEO, and the
Executive agrees to serve the company, during the Consulting Term (as defined in
Section 2 below) in the capacities, and subject to the terms and conditions, set
forth in this Agreement.




2. Independent Contractor.  The relationship created by this Agreement shall be
that of independent contractor, and Executive shall have no authority to bind or
act as agent for the Company or its employees for any purpose. The parties
acknowledge that this Agreement is not a contract of employment under Arizona
law, and Executive is not an employee of the Company for any purpose under
Arizona law.




3. Consulting Term. Unless Executive's engagement under this Agreement is sooner
terminated as a result of Executive's resignation or termination in accordance
with the provisions of Section 6 below, Executive's term of service (the
“Consulting Period”) shall commence on the date hereof and shall terminate on
September 30, 2016, unless otherwise extended by the Company.




4. Duties and Title.




4.1 Title. Executive shall serve in the Capacity of interim Chief Executive
Officer of the Company and shall report directly to the Board of Directors of
the Company.




4.2 Duties. During the Consulting Period, Executive, as CEO of the Company,
shall have all the duties and responsibilities customarily performed and managed
by Chief Executive Officers of companies of similar size and nature, and such
other duties and responsibilities as may be delegated from time to time by the
Board. Executive shall devote Executive’s best efforts and full business time
and attention to the business and affairs of the Company.





--------------------------------------------------------------------------------

Executive shall perform such duties and responsibilities to the Company to the
best of Executive’s abilities in a diligent, trustworthy, professional, and
efficient manner and shall company with the policies and procedures of the
Company in all material respects.  So long as Executive is engaged by the
Company, Executive shall not, without prior written consent of the Board (which
consent shall be at the Company's reasonable discretion), accept other
consulting engagements, serve as a director, officer, or consultant of any other
entity or perform other services for compensation.  




5. Compensation.  The terms of Executive’s Compensation are set forth in Exhibit
A attached hereto. Executive shall not be entitled to any other salary, bonuses,
benefits, or compensation from the Company.




6. Termination. Without limiting any rights which either party to this Agreement
may have by reason of any default by the other Party, each Party shall have the
right to terminate this Agreement at its convenience by written notice given to
the other Party of no less than fifteen (15) days.  Such termination shall be
effective upon the date not earlier than fifteen (15) days following the date of
such notice as shall be specified in said notice.




7. Proprietary Information.




7.1 Obligation to Maintain Confidentiality.  Executive acknowledges that at all
times during the Consulting Period, and following the conclusion of Executive’s
Consulting, whether voluntary or involuntary, Executive will hold in strictest
confidence and not disclose Confidential Information to anyone who is not also
an employee of Company or to any employee of Company who does not also have
access to such Confidential Information, without Company’s prior written
authorization for a period of two (2) years following the termination of
Executive’s Consulting, provided, however, Executive shall be entitled to
disclose Confidential Information as necessary to carry out his duties as CEO.
 Executive shall keep in strictest confidence and trust all Confidential
Information. Additionally, Executive shall not access, download, or transmit
Confidential Information created, stored, or maintained in tangible hard copy or
digital form by the Company for personal economic or noneconomic use even though
Executive may be otherwise authorized to access such Confidential Information to
perform his/her job duties. At all times during Consulting, Executive shall
promptly advise the Company of any knowledge that he/she may have of any
unauthorized release or use of the Company’s Confidential Information, and shall
take reasonable measures to prevent unauthorized persons or entities from having
access to, obtaining, or being furnished with any Confidential Information.  As
used in this Agreement, “Confidential Information” shall mean any specific
customer requirements; customer and potential customer lists; information
concerning Company’s Employees, agents or divisions; pricing information;
invention description(s); technical and business information relating to
proprietary ideas and inventions; ideas; patentable ideas; trade secrets;
drawings and/or illustrations; patent searches; existing and/or contemplated
products and services; research and development information; production, costs,
profit and margin information; finances and financial projections; customers,
clients, and marketing information; presentation materials; pay plans; profit
procedures; and current or future business plans and models, all of which are
related to Company’s merchant services business, regardless of whether such
information is designated as Confidential Information.




2




--------------------------------------------------------------------------------




7.2 Ownership of Property.  Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company's or any of its subsidiaries' actual
or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, contributed to, made, or
reduced to practice by Executive (either solely or jointly with others) while
employed by the Company or any of its subsidiaries (including any of the
foregoing that constitutes any Proprietary Information or records) ("Work
Product") belong to the Company or such subsidiary and Executive hereby assigns,
and agrees to assign, all of the above Work Product to the Company or such
subsidiary. Any copyrightable work prepared in whole or in part by Executive in
the course of his work for any of the foregoing entities shall be deemed a "work
made for hire" under the copyright laws, and the Company or such subsidiary
shall own all rights therein. To the extent that any such copyrightable work is
not a "work made for hire," Executive hereby assigns and agrees to assign to
Company or such subsidiary all right, title and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the CEO and
perform all actions reasonably requested by the CEO (whether during or after
Executive's term of Consulting) to establish and confirm the Company's or its
subsidiary's ownership (including, without limitation, execution of assignments,
consents, powers of attorney and other instruments). Notwithstanding anything
contained in this Section 7.2 to the contrary, the Company's ownership of Work
Product does not apply to any invention that Executive develops entirely on his
own time without using the equipment, supplies or facilities of the Company or
subsidiaries or any Proprietary Information (including trade secrets), except
that the Company's ownership of Work Product does include those inventions that:
(i) relate to the business of the Company or its subsidiaries or to the actual
or demonstrably anticipated research or development relating to the Company's
business; or (ii) result from any work that Executive performs for the Company
or its subsidiaries.




7.3 Third Party Information. Executive understands that the Company and its
subsidiaries will receive from third parties confidential or proprietary
information (“Third Party Information”) that may be subject to a duty on the
Company’s and its subsidiaries part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  During the
Consulting Period and thereafter, and without in any way limiting the provisions
of Section 6.1 above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel and
consultants of the Company or its subsidiaries who need to know such information
in connection with Executive’s work for the Company or its subsidiaries) or use,
except in connection with Executive’s work for the Company or any of its
subsidiaries, Third Party Information unless expressly authorized by the Board
of Directors in writing.











3




--------------------------------------------------------------------------------




7.4 Use of Information of Prior Employers. During the Consulting Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its subsidiaries any confidential information
or trade secrets of any former employer or any other person to whom Executive
has an obligation of confidentiality unless consented to in writing by the
former employer or person.




8 Protection of Trade Secrets; Non-Solicitation. Executive acknowledges that
during the course of the Consulting Period, Executive will become familiar with
secrets or Trade Secrets, as defined in Section 8.2 below, of the Company or its
subsidiaries, and with other information concerning the business of the Company
or its subsidiaries, and that Executive’s services will be of special, unique,
and extraordinary value to the Company and that the Company would be irreparably
damaged if Executive were to breach his obligations under Section 7.1.
 Therefore, Executive agrees that, without limiting any other obligation
pursuant to this Agreement:




8.1 Trade Secrets. Executive shall not, directly or indirectly, whether for
himself or for any other individual, corporation, partnership, joint venture or
other entity, and whether during or after Executive’s Consulting with the
Company, participate in any business to the extent that, in connection with such
participation, Executive would be required to employ, reveal, or otherwise
utilize Trade Secrets.  For the purposes of this Agreement, the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any corporation, partnership, joint venture, or other
entity conducting such business, whether as a sole proprietor, owner,
stockholder, partner, joint venture, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture, or other entity (whether as a director, officer,
manager, supervisor, employee, agent, consultant, or otherwise) in connection
with such business.




8.2 Definition of Trade Secrets. For purposes of this Agreement, the term “Trade
Secrets” means any and all information, including a formula, pattern,
compilation, program, device, method, technique, or process that derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from it
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.  By way of illustration, but not
limitation, “Trade Secrets” includes: (a) work product; (b) information
regarding plans for research, development, current and new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, production, carriers and customers and potential
customers; (c) information regarding the skills and compensation of other
employees of the Company or its subsidiaries; and (d) Third Party Information.  










4




--------------------------------------------------------------------------------




8.3 Nonsolicitation. As long as Executive is providing services to the Company
or any subsidiary thereof, and during the Restrictive Covenant Period
thereafter, Executive shall not directly or indirectly through another entity:
 (i) induce or attempt to induce any employee of the Company or any subsidiary
to leave the employ of the Company or such subsidiary, or in any way interfere
with the relationship between the Company or any subsidiary and any employee
thereof; (ii) hire or employ any person who was an employee of the Company or
any subsidiary at any time during the 12-month period immediately preceding the
Termination Date; (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any subsidiary; (iv) solicit or provide services
related to the Business to any Person who was a customer or client of the
Company or any subsidiary at any time during the 12-month period immediately
preceding the Termination Date; or (v) solicit or provide services related to
the Business to any Prospective Customer. For purposes hereof, a "Prospective
Customer" means any Person whom the Company or any of its subsidiaries has
entertained discussions with to become a client or customer at any time during
the 12-month period immediately preceding the Termination Date and who has not
explicitly rejected a business relationship with the Company.




9 Enforcement. If, at the time of enforcement of Section 7 or Section 8 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that the maximum duration,
scope or geographical area reasonable under such circumstances as determined by
the court shall be substituted for the stated period, scope or area.  Because
Executive's services are unique, because Executive has access to Proprietary
Information and for the other reasons set forth herein, the Parties agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event of a breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).




10 Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of Arizona, in the United States, and the rights and
obligations of the Parties shall be construed and enforced in accordance with,
and governed by, the laws of the State of Arizona, without regard to its
conflict of laws provisions.  The proper venue for any dispute arising out of
this Agreement is the Arizona Superior Court for Maricopa County or the United
States District Court for the District of Arizona, and the Parties irrevocably
and unconditionally waive any claim or defense based on improper venue or forum
non conveniens as to any such action or proceeding.










5




--------------------------------------------------------------------------------




11 Attorney’s Fees And Costs.  In the event of any litigation concerning any
controversy, claim or dispute between the Company and Employee, arising out of
or relating to this Agreement or its breach or its interpretation where
allowable by law, the prevailing party shall be entitled to recover from the
losing party reasonable expenses, attorney fees, and costs incurred therein or
in the enforcement or collection of any judgment or award rendered therein. The
“prevailing party” means the party determined by the court to have prevailed,
even if such party did not prevail in all matters, not necessarily the one in
whose favor a judgment is rendered. Further, in the event of any default by
Employee under this Agreement, Employee shall pay all the expenses and
attorney’s fees incurred by Company in connection with such default, whether or
not any litigation is commenced.




12 Entire Agreement.  This Agreement is the entire agreement between the Parties
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Agreement may
be amended or modified only by a written agreement signed by all Parties




13 Counterparts.  This Agreement may be executed in counterparts, and when a
Party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed
counterparts, shall constitute one Agreement, which shall be binding upon and
effective as to all Parties. A faxed copy of this Agreement may be deemed as an
original.




14 Paragraph Headings.  Section titles and headings contained in this Agreement
are inserted only as a matter of convenience and for reference and shall in no
way be construed to define, limit, or extend the scope of this Agreement or the
intent of any of its provisions.




15 Severability.  If any provision of this Agreement or any portion thereof is
held by a court of competent jurisdiction to be unenforceable or invalid, the
validity and enforceability of the remaining provisions of the Agreement shall
continue in full force and effect and shall not be adversely affected.




16 Waiver.  No waiver by Company to insist upon the strict performance of any
term or condition of this Agreement or to exercise any right or remedy available
to it will constitute a waiver.  No breach or default of any provision of this
Agreement will be waived, altered, or modified, and the Company may not waive
any of its rights, except by a written instrument executed by the Company. No
waiver of any breach of default will affect or alter any term or condition of
this Agreement, and such term or condition will continue in full force and
effect with respect to any other then existing or subsequent breach or default
thereof.




17 Successors And Assigns.  This Agreement is binding upon and shall inure to
the benefit of the Parties hereto, their respective agents, employees,
representatives, assigns, heirs and successors in interest.




6




--------------------------------------------------------------------------------




18 Notices.  All notices, requests, or any other communications under this
Agreement must be in writing and sent by email or registered mail, return
receipt requested.  




For Company:

Francis Knuettel II

 

Chairman of the Board of Directors

 

Spindle, Inc.

 

8700 E. Vista Bonita Dr., Ste. 260

 

Scottsdale, AZ 85255

 

fknuettel@gmail.com

 

 

 

With a copy to:

 

Roger R. Steinbeck, Esq.

 

Heath & Steinbeck, LLP

 

5777 W. Century Blvd., Ste. 1670

 

Los Angeles, CA 90045

 

rsteinbeck@heathsteinbeck.com

 

 

For Executive:

Mr. Michael J. Schwartz

 

10599 Ridgecrest Circle

 

Highlands Ranch, CO 80129

 

[EMAIL]





































 







[Remainder of this page left intentionally blank; Signature page to follow]








































7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties hereto have executed this Agreement.







Dated: June 12, 2016

 

/s/ Francis Knuettel II

 

 

Spindle, Inc.

 

 

By: Francis Knuettel II

 

 

Its: Member of the Board of Directors

 

 

 

 

 

 

 

 

 

Dated: June 12, 2016

 

/s/ Michael J. Schwartz

 

 

Mr. Michael J. Schwartz

















































































































8




--------------------------------------------------------------------------------










EXHIBIT A




COMPENSATION




As compensation for services rendered pursuant to this Agreement, the Company
shall provide Executive the following compensation:  




1. Commission and Salary.  Executive shall receive ten thousand dollars
($10,000) per month, on a prorated basis for any partial months he is engaged,
during the Consulting Term the (“Consulting Fee”).  The Consulting Fee shall be
paid on a semi-monthly basis on the fifteenth (15th) and last day of each month
pursuant to the standard payroll practices of the Company.  Executive shall be
responsible for all applicable withholdings and taxes.  




2. Equity Grant. Executive shall also receive forty-two thousand five hundred
shares of restricted common stock per month.  The shares will accrue monthly and
be issued on a quarterly basis, beginning with an initial issuance on July 10,
2016, for the partial second quarter, and then on the tenth (10th) day of the
first month following each calendar quarter for any accrued equity related to
each prior quarter.   




3. Reimbursable Expenses. During the Consulting Period, the Company shall
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment, and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Expenses to be submitted within a 14 calendar
period from time incurred.


















































9


